Citation Nr: 0022803	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-35 112	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence had been submitted to 
warrant reopening a claim seeking service connection for 
frostbite residuals.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel



INTRODUCTION

The veteran had active military service from August 1942 to 
November 1945.  He was a prisoner of the German government 
from October 1943 to May 1945.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which determined that new and material evidence had 
not been submitted to warrant reopening a claim seeking 
service connection for frostbite residuals.  Service 
connection for frostbite residuals had previously been denied 
by a January 1984 rating decision, which became final when 
not appealed.

The veteran submitted a notice of disagreement with the 
August 1996 rating decision in January 1997.  In October 
1997, he was provided with a statement of the case.  A 
memorandum in lieu of a substantive appeal was received in 
November 1997.  In January 2000, the veteran's claims file 
was transferred from the RO in Newark, New Jersey to the RO 
in Hartford, Connecticut.

The Board was notified by the RO that the veteran died on 
April [redacted], 2000, while his appeal was pending.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1942 to November 1945.

2.	On August 21, 2000 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office that the 
veteran died on April [redacted], 2000.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.


		
           JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



